296 S.W.3d 485 (2009)
STATE of Missouri, Respondent,
v.
Kriston Allen MONROE, Appellant.
No. WD 69415.
Missouri Court of Appeals, Western District.
July 28, 2009.
Craig A. Johnston, Esq., Columbia, MO, for appellant.
Shaun J. MacKelprang, Esq., and Richard A. Starnes, Esq., Jefferson City, MO, for respondent.
Before Division Three: HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS and LISA WHITE HARDWICK, Judges.

ORDER
PER CURIAM.
Appellant, Kriston Monroe, appeals the judgment of the Circuit Court of Buchanan County after a jury found him guilty of driving while revoked (DWR), section 302.321.[1] Monroe was sentenced to three years as a prior and persistent offender.[2] Monroe asserts that the trial court erred in excluding certain evidence, abandoned its neutrality, and failed to intervene sua sponte in closing argument. Upon a review of the claims, this court finds no error. A lengthy opinion would serve no jurisprudential purpose. The parties have been provided a memorandum of the *486 court's reasoning. Judgment affirmed. Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo Cum. Supp.2006, unless otherwise specified.
[2]  Monroe's prior felony convictions were: (1) passing bad checks, 1992; (2) stealing, 1996; (3) driving while revoked, 2001; and (4) forgery, 2003.